11/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0432



                                   No. DA 20-0432


IN THE MATTER OF:

V.K.B.,

         Respondent and Appellant.


                                       ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 7, 2022 within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 30 2021